DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 11/2/2020. The claims 1-19 are pending. The claims 1, 4, 5, and 7 are amended. Claim 20 has been cancelled. 
Response to Arguments
Applicant’s arguments, filed 11/2/2020 with respect to the rejections of claims 1-4, 6, 8-11 and 16-19 under 102(a)(1) as being anticipated by Andersson (US2015/0157416) have been fully considered. Applicant argues Andersson fails to teach an orientation attachment that is removably attached to the medical device. Examiner respectfully disagrees, as set forth in the previous office action, the end effector (medical device) is removably attached to the remainder of the surgical object (Paragraph [0092]). 
Applicant further argues, the prior art fails to teach a removably attached orientation attachment having an accelerometer, attached to a medical device. Examiner now interprets the combination of the position registration unit 80/navigation unit 72a, 72b as the claimed orientation attachment. Where the navigation unit 72a, 72b comprises accelerometers as stated in Paragraph [0097]. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 16-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Andersson (US20150157416). 
Regarding claim 1, Andersson discloses an electronic position guidance device configured to attach to a medical device (end effector is interpreted as the medical device, where the end effector is detachable at a connection interface, Paragraph [0092]) having a first end configured for percutaneous insertion and a second end configured to remain exterior to a patient's skin (end effector is intended to be inserted into the body at a first end and a second end remains outside the body, Paragraph [0077]), the electronic position guidance device comprising: 
an orientation attachment (position registration unit 80/navigation unit 72a, 72b may be provided on the instrument 77, Paragraph [0102]) configured to be removably attached to the medical device (Paragraph [0092]) and to detect an orientation and a position of the medical device (Paragraph [0101]), the orientation attachment having an accelerometer (navigation unit 72a, 72b comprises accelerometers, Paragraph [0097]); 
a processor (processing unit 74, Paragraph [0096]) configured to receive orientation and position information from the orientation attachment and determine a degree to which an actual insertion angle of the medical device deviates from a target angle and/or a degree to which an actual insertion depth of the medical device deviates from a target insertion depth (processing unit calculates the current position of the position registration unit 80 and is integrated with the navigation unit 72, Paragraph [0096]; the virtual representation is compared to the actual position, Paragraph [0118]); 

a speaker (audio indicator, Paragraph [0066]) configured to audibly convey to the user, in real-time via sound, the orientation and the position of the medical device to which the electronic position guidance device is attached (feedback device can comprise audio and visual indicator, i.e. display; Paragraph [0029], [0066]).  
Regarding claim 2, Andersson discloses the electronic position guidance device of claim 1, wherein the orientation and the position of the medical device visually conveyed by the display includes the actual insertion angle of the medical device and the target angle (Paragraph [0066]).  
Regarding claim 3, Andersson discloses the electronic position guidance device of claim 1, wherein the orientation and the position of the medical device visually conveyed by the display includes the actual insertion depth of the medical device and the target insertion depth (Paragraph [0066]).  
Regarding claim 4, Andersson discloses the electronic position guidance device of claim 1, wherein the speaker is configured to audibly convey to a user, in real-time, a degree to which an actual insertion angle of the medical device deviates from a target angle (Paragraphs [0066], [0116]).  
Regarding claim 6, Andersson discloses the electronic position guidance device of claim 1, wherein the orientation attachment comprises an accelerometer (Paragraph [0022]).  
Regarding claim 8, Andersson the electronic position guidance device of claim 1, further comprising at least one additional sensor module (position sensor of tracking unit, Paragraph [0033]) configured to be attached to a patient near a site of the procedure, at a body surface landmark, or a combination thereof (position sensor is attachable to the patient structure, Paragraph [0033]).
Regarding claim 9, Andersson the electronic position guidance device of claim 8, wherein the at least one additional sensor module is selected from the group consisting of 3-axis accelerometers, magnetometers and gyroscopes (Paragraph [0091]).  
Regarding claim 10, Andersson discloses the electronic position guidance device of claim 9, wherein the at least one additional sensor module is attached to the body surface landmark (position sensor is attachable to the patient structure, Paragraph [0033]), and the processor is configured to 
Regarding claim 11, Andersson The electronic position guidance device of claim 9, wherein the at least one additional sensor module is attached to the patient near the site of the procedure and is configured to detect undesired patient movement (position sensor is attachable to the patient structure, Paragraph [0033]; the position of the patient structure is be tracked when there is undesired movement and navigation system recalibrated, Paragraph [0019], [0086], [0106]), and the processor is configured to correlate orientation and position information from both the patient and the medical device to attain and maintain a position of the medical device relative to the patient (the processor determines whether the object deviates from the planned positions and/or orientations; therefore, maintaining a desired position of the medical device relative to the sensor data, Paragraph [0115]).  
Regarding claim 16, Andersson discloses the electronic position guidance device of claim 1, wherein the display comprises a monitor in the procedure room or glasses configured to be worn by an operator during a procedure (display such as a CRT or LCD monitor, Paragraph [0133].  
Regarding claim 17, Andersson discloses the electronic position guidance device of claim 1, wherein after the medical device is oriented and positioned at the target angle and/or at the target insertion depth (the object is positioned and oriented relative to its planned positions which include the information of target angle and/or target insertion depth, Paragraph [0115]), the processor is further configured to determine whether the target angle and/or the target insertion depth are maintained during a procedure (the processor determines whether the object deviates from the planned positions and/or orientations, where the target insertion depth or angle would be one of the planned positions and/or orientations, Paragraph [0115]).  
Regarding claim 18, Andersson discloses the electronic position guidance device of claim 17, wherein the processor is configured to issue a visual and/or auditory alert if the orientation and position of the medical device deviates from the target angle and/or the target insertion depth by a predetermined 
Regarding claim 19, Andersson discloses the electronic position device of claim 18, wherein the predetermined amount is configured to be set by user input received by the processor prior to a procedure in which the medical device is used (the allowed amount is set by the operator dependent on the type of procedure, Paragraph [0116]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Yang et al (US2015/0182293) (“Yang”). 
Regarding claim 5, Andersson discloses the electronic position guidance device of claim 1, and Andersson further discloses the electronic position guidance attached to a medical device, such as a drill (surgical object is a drill; Paragraphs [0055], [0092]); yet, is silent regarding the medical device being a needle. Yang teaches a system for tracking a position and orientation of a handheld medical instrument (see Abstract). Where the medical instrument to be tracked includes one of a section tip, shunt passer, scalpel/knife, scissor, forceps, bipolar, hook, retractor, dissector, drill, kerrison rongeur, osteotome, needle, (micovascular) micro Doppler probe, screwdriver, monopolar, cusa, dilators, probe/stylus, bone impactor, K-wire, taps, speculum, and curette (Paragraph [0047]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the medical device of Andersson be a needle instead of a drill, since Yang shows that the end effector being a needle is an equivalent structure known in the art. Therefore, because these two medical devices were art recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute the drill for a needle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Meurer (US2012/0179038) (“Meurer”). 
Regarding claim 7, Andersson discloses the electronic position guidance device of claim 1; yet is silent regarding wherein a frequency and/or tone of the sound emitted by the speaker is configured to increase or decrease based on a degree to which an actual insertion angle of the medical device deviates from a target angle or a degree to which an actual insertion depth of the medical device deviates from a target insertion depth. Meurer teaches an interventional guidance method using ultrasound (see Abstract). Where the ultrasound system provides the user with an audible tone in response to feedback of the interventional instrument projected path (Paragraph [0029]). Where the time between the audible tone pulses may decrease as the instrument gets closer to the target (Paragraph [0032]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the speaker of Andersson to have the frequency of the sound to increase as the medical device deviates from the target angle or insertion depth in order to have the added benefit a dynamic indication of the trajectory of the interventional instrument for a higher degree of awareness of the positioning by indication to the user (Paragraph [0005] of Meurer).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Wall (US2014/0288427). 
Regarding claim 13, Andersson discloses the electronic position guidance device of claim 1, wherein the display and the speaker are integrated with the medical device (feedback, i.e. display and audio indicator, may be integrated with the surgical object, Paragraphs [0029], [0066]); yet, is silent 
Regarding claim 14, Andersson discloses the electronic position guidance device of claim 1, wherein at least one of the display and the speaker are integrated with the medical device (feedback, i.e. display and audio indicator, may be integrated with the surgical object, Paragraphs [0029], [0066]); yet, is silent regarding at least one of the display and speaker are physically attached to the medical device. Wall teaches a surgical device for use in a guided navigational procedure, having an indicator (audio device 140, Paragraph [0045] or display 160, Paragraph [0072]) physically attached to the medical device (see Figs. 5, 7) for providing information for assisting a user to identify a desired entry path (Paragraph [0044]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the indicators of Andersson to be physically attached to the medical device as taught by Wall,  because has not disclosed that the feature provides an advantage, is used for a particular purpose or solves a stated problem; furthermore, Applicants invention would perform equally well with the indicator physically attached to the medical device or not because both provide the same or similar predictable result of providing the user with feedback of the position of the medical device. 
Regarding claim 15, Andersson discloses the electronic position guidance device of claim 1, wherein both the display and the speaker are integrated with the medical device (feedback, i.e. display and audio indicator, may be integrated with the surgical object, Paragraphs [0029], [0066]); yet, is silent regarding the display and speaker are physically attached to the medical device. Wall teaches a surgical . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.M/Examiner, Art Unit 3771    
                                                                                                                                                                                


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771